Citation Nr: 0606485	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, with mild instability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability evaluation for chondromalacia of the 
left knee, with mild instability, currently evaluated as 10 
percent disabling.

The veteran was scheduled for a Central Office Board hearing 
in April 2005.  The veteran failed to report to his scheduled 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the evidence, the Board finds that 
the VA joints examination conducted in December 2002 is 
insufficient to determine if the veteran is eligible for an 
increased disability rating.  The veteran claims that his 
left knee disability continues to get worse, causing him more 
difficulty in performing the tasks of daily living.  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  As such, this claim is remanded 
to obtain a new VA orthopedic examination.
Since it appears the veteran routinely receives VA outpatient 
treatment, the RO should take this opportunity to obtain the 
more recent treatment records.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to these claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Detroit for treatment of the left knee 
from 2002 to the present (clinical notes 
and x-ray reports).  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Schedule the veteran for an 
appropriate VA orthopedic medical 
examination to assess the severity of his  
service-connected disorder of the left 
knee.  The claims folder is to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  

All necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified), and x-rays to 
clarify whether the veteran has any 
arthritis in the left knee.



4.  Thereafter, the AMC must review the 
claims folder.  If any development is 
incomplete, or if the examination report 
does not contain sufficient information, 
take corrective action before 
readjudication.  See 38 C.F.R.       § 
4.2 (2005); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Thereafter, the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, prepare 
a Supplemental Statement of the Case 
(SSOC) for the appellant and his 
representative, providing an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

